

116 HRES 1176 IH: Supporting the designation of October 3, 2020, as National Ostomy Awareness Day.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1176IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Payne (for himself and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of October 3, 2020, as National Ostomy Awareness Day.Whereas an ostomy is a type of surgery that creates an opening in the abdomen that allows for the removal of bodily waste when a person has lost the normal function of digestive or urinary systems due to birth defects, colorectal cancer, bladder cancer, Crohn’s disease, ulcerative colitis, and other medical conditions;Whereas an ostomy is also necessary in cases of severe abdominal or pelvic trauma resulting from accidents or from injuries sustained during military service;Whereas approximately 725,000 to 1,000,000 people in the United States have an ostomy or continent diversion, with approximately 100,000 new ostomy procedures performed each year;Whereas ostomy or continent diversion surgery can occur at any age and does not lower life expectancy;Whereas through the efforts of ostomy support organizations, people needing these surgeries are becoming more aware of the opportunities for education, mutual aid, advocacy, and support that are of such great benefit to them and their families;Whereas the aim of National Ostomy Awareness Day is to work toward a society where people with ostomies and intestinal or urinary diversions are universally accepted and supported socially, economically, medically, and psychologically;Whereas public education and awareness is vital to ensure those who are living with an ostomy face no discrimination and are accepted as normal, healthy individuals;Whereas through education and awareness we can erase the myths, stigma, and embarrassment that are sometimes associated with having an ostomy;Whereas there is a deep commitment to the proper care and advancement of knowledge about bowel and urinary diversion surgery as a result of birth defects, disease, injury, and other digestive disorders; andWhereas to increase public acceptance of ostomy surgery and continent diversion surgery and to remind those who have had surgery in the United States that by raising awareness they can help the world better understand this life-saving surgery and help people receive better ostomy care: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Ostomy Awareness Day; and(2)encourages the people of the United States to observe the day with the appropriate awareness and educational activities.